*196OPINION OF THE COURT
ROBERTS, Justice.
This case presents the issue whether an allegation that a collective bargaining agreement contains illegal provisions is to be resolved in the first instance by the Pennsylvania Labor Relations Board.1
Appellants, taxpayers and students of the School District of Philadelphia, filed a complaint in equity in the Court of Common Pleas of Philadelphia to enjoin appellees, Philadelphia Federation of Teachers and the Board of Education of the school district, from complying with several provisions of the teacher-school district collective bargaining agreement. Appellants, not parties to the agreement, alleged that the challenged provisions conflicted with provisions of the Pennsylvania Constitution, Philadelphia Home Rule Charter, Local Agency Law, and Public School Code and injured them by illegally transferring control over many educational policy decisions from the School Board to the Federation.
Contending that appellants should have first sought relief before the Pennsylvania Labor Relations Board, appellees filed preliminary objections challenging the jurisdiction of the trial court. The court sustained the preliminary objections and dismissed the complaint. The Superior Court affirmed, we granted allowance of appeal,2 and now reverse.
Appellees contend that appellants have charged them with “[rjefusing to bargain collectively in good faith” as proscribed by unfair labor practice sections 1201(a)(5) and 1201(b)(3) of Act 195.3 Relying upon section 1301 of Act *197195,4 which gives the Board exclusive authority to enforce unfair labor practices under Act 195, appellees conclude appellants should have first sought relief before the Board.
Like each of their companion subsections, sections 1201(a)(5) and 1201(b)(3) authorize the Board to draw upon its experience in labor relations and impose sanctions that ensure even-handed, fair, and orderly collective bargaining. In discharging its responsibility, the Board has confronted a wide range of “refusals to bargain in good faith.” It has held that a public employer refuses to bargain where it refuses to furnish an employee representative records and information reasonably necessary to allow intelligent collective bargaining. Community Mental Health Center of Beaver Co., 8 PPER 114. Public employers unilaterally instituting any one of a wide range of changes in working conditions refuse to bargain. E.g., Borough of Berwick, 3 PPER 183 (unilateral discontinuance of public employees’ Christmas bonus); Highland Sewer & Water Auth., 4 PPER 116 (unilateral increase in wages during negotiations). The Board has also found that unjustified delay in negotiating, Reynolds School Dist., 3 PPER 228, and “take it or leave it” bargaining tactics, Borough of Berwick, supra, violate Act 195.
*198In those cases, unlike here, the complaining party alleged and demonstrated the existence of coercive tactics frustrating fair collective bargaining. By contrast, appellánts here attack the agreement, in which they perceive an illegal shift in responsibility for educational policymaking. They are not asking for an investigation of alleged unfair bargaining tactics. Indeed, nothing in the record demonstrates that appellees refused to bargain fairly and in good faith. The Board's expertise in analyzing bargaining tactics and settling labor disputes therefore cannot contribute to resolution of the substantive validity of appellees’ agreement. Nothing in Act 195 indicates that the Legislature wished the Board, in the first instance, to pass upon this kind of complaint. A contrary interpretation of Act 195 would read “refusing to bargain” out of sections 1201(a)(5) and 1201(b)(3) and distort the commonly understood meaning of “good faith.” We therefore conclude that appellants properly took their complaint to a court of common pleas.5
Accordingly, order of the Superior Court and decree of the court of common pleas reversed and case remanded for proceedings consistent with this opinion. Each party pay own costs.
Mr. Justice PACKEL did not participate in the decision of this case.
Mr. Justice MANDERINO filed a dissenting opinion.

 This case was reassigned on July 5, 1978.


. We hear this appeal pursuant to the Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P.L. 673, art. II, § 204(a), 17 P.S. § 211.204(a) (Supp.1978).


. Public Employe Relations Act, Act of July 23, 1970, P.L. 563, §§ 1201(a)(5) & 1201(b)(3), 43 P.S. §§ 1101.1201(a)(5) & 1101.-1201(b)(3) (Supp.1978). Section 1201(a)(5) provides:
“Public employers, their agents or representatives are prohibited from:
******
*197(5) Refusing to bargain collectively in good faith with an employe representative of employes in an appropriate unit, including but not limited to the discussing of grievances with the exclusive representative.”
Section 1201(b)(3) provides:
“Employe organizations, their agents, or representatives or public employes are prohibited from:
:£$****
(3) Refusing to bargain collectively in good faith with a public employer, if they have been designated in accordance with the provisions of this act as the exclusive representative of employees in an appropriate unit.”


. Section 1301, 43 P.S. § 1101.1301, provides:
“Exclusive power in board to prevent unfair practices The board is empowered, as hereinafter provided, to prevent any person from engaging in any unfair practice listed in Article XII of this act [defining unfair labor practices]. This power shall be exclusive and shall not be affected by any other means of adjustment or prevention that have been or may be established by agreement, law, or otherwise.”


. NLRB v. Amalgamated Lithographers of America, 309 F.2d 31 (9th Cir. 1962), a case involving the federal analogue of section 1201(b)(3) of Act 195, is not to the contrary. That case held that a union insisting upon the inclusion of an illegal clause in a collective bargaining agreement refused to bargain in good faith. A careful reading of that case reveals that the union’s unfair labor practice was not the attempt to bargain over an illegal clause, but rather its refusal to bargain unless the illegal clause were included in the agreement.